Title: From Thomas Boylston Adams to William Smith Shaw, 10 May 1801
From: Adams, Thomas Boylston
To: Shaw, William Smith



Dear William
Sunday 10th: May 1801

The trial of the Gentlemen who were indicted for a Riot & Assault & Battery upon William Duane, was lately decided in the Mayor’s Court. Counsel for the Prosecutor were Dickerson, Cooper & Dallas—for Defendants, M. Levy and Rawle. By a mode of proceeding before this Court, the Defendant may first plead the general issue, Non cut and afterwards retract it, & submit to the Court, protesting his innocence. This enables both parties to relate their own story and supercedes a trial by Jury. The cause was opened by the junior Counsel for the Commonwealth, and he was followed by Duane, as the first witness. He delivered a plain story, though not unvarnished, but the fact of a violent beating & wholesome chastisement appeared pretty clearly proved. He stated a number of facts however, which were false and in one instance was guilty of absolute perjury: but he retracted his assertion when it appeared that he could not make it good and placed the circumstance of which he had been so positive, to the score of his belief.
The witnesses on the part of the prosecution, were more or less biassed, towards Duane’s politics and they saw things in a very different color from what, on the whole testimony appeared to be the true one.
When the defts related their stories, many circumstances of atrocity which had been attributed to the affair, vanished from the view of the Court, and excepting the manner in which the correction was administered I could not discover that it was disproportioned to the offence.
The Court took some days to consider upon the punishment and having come to an agreement, they pronounced sentence, upon the defts on Thursday last. Some of them were fined $120 and the costs of prosecution which amounted to $34 more; some an hundred and two of the number, only one cent each.
You may possibly remember the provocation, which was the cause of this chastizement, inflicted by the members of Several volunteer troops of horse; who had served against the Northampton insurgents. It was the refusal of Duane to give up the author of certain infamous paragraphs, which had been printed in the Aurora, charging those troops with improper conduct during their expedition, that originated the disturbance & obtained for the printer so faithful a drubbing. Instead however of prosecuting criminally the greatest offenders, he has sued them for damages & expects to obtain very ample satisfaction from the verdict of a jury—In this he may possibly be disappointed as the cause must be tried by a special jury, which will be summoned by the prothonotary instead of the Sheriff. The Court which passed so severe a sentence against these people, was so anxious to testify its impartiality, that many folks are of opinion, that they have done injustice in this instance. This is my opinion also, and I look upon it as a sore grievance, that our magistrates are, some of them, so much influenced by popular considerations & so apprehensive of being abused in the Aurora, that they will sacrifice men of their own party at the shrine of vulgar favor. The majority of the Bench are nominal federalists, and yet, least it should be said they had shewn favor to their own party, they have imposed a fine, which is more than double the amount which any body expected, and that too upon men who had no share in beating Duane, but were only present when it was administered.
Captain Mc:Kean is one of those against whom civil suits are instituted. Peter Mierkin, & three or four more are in the same predicament.
Our worthy Governor went, last Sunday to one of the Quaker meetings in this place. No particular attention was paid to him, except making room for him & suite to sit down. The Spirit moved an elderly sister to unburthen herself of a few thoughts, and she made the attempt, though without attracting much notice or attention from the Governor, until she happened rather awkwardly & mal-apropos to say—“We will not have this man to rule over us.” At this he roused and became suddenly a patient listener to the sequel, which, contrary to his apprehensions, did not enlarge upon that text. The application however did not escape many of the Congregation, though far from being intended by the speaker.
I have nothing new—love to all friends— / Your’s
T. B. Adams
Monday 14th: I have the pleasure to acknowledge the rec:t of your favor of the 5th: instt: informing me of the safe arrival of the Coachee, at which I am much rejoiced, for I omitted insuring as I intimated a design to do in my letter to my Mother.